 Case 2:20-cv-11515-DPH-EAS ECF No. 1 filed 06/10/20       PageID.1   Page 1 of 8




                       UNITED STATES OF AMERICA
                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

ABIGAIL HURT &
SHAUN HURT,
                                                  Case No.
             Plaintiffs,
v.                                                Hon.

INGBER & WINTERS PC,
a domestic professional corporation,

             Defendants.
                                                                                    /
 SEAN R. O’MARA (P76140)
 O’Mara Law Firm, PC.
 DAVID S. PARNELL (P77628)
 The Parnell Firm, PLLC
 Attorneys for Plaintiffs
 21929 E. Nine Mile Rd.
 St. Clair Shores, MI 48080
 P: (586) 200-6404
 F: (586) 445-2399
 Email: omaralawfirmpc@gmail.com

                                                                                /


                                 COMPLAINT

      Plaintiffs, Abigal Hurt and Shuan Hurt, represented by their attorneys, David

Parnell of the Parnell Firm PLLC and Sean R. O’Mara of the O’Mara Law Firm, and

states as follows:




                                        1
     Case 2:20-cv-11515-DPH-EAS ECF No. 1 filed 06/10/20        PageID.2    Page 2 of 8




                                      Introduction

1.    Plaintiffs were sued by Defendant in the 18th District Court of Michigan seeking

      to collect a consumer debt that was barred by the statute of limitations.

2.    Defendant violated the Fair Debt Collection Practices Act (hereafter referred to

      as “FDCPA”) 15 U.S.C. 1692(e)&(f) by attempting to collect a debt that was

      barred by the statute of limitations. Kimber v. Federal Financial Corp., 668

      F.Supp. 1480 (M.D. Ala. 1987); McCollough v. Johnson, Rodenburg, &

      Lauinger, LLC, 637 F.3d 939 (9th Cir. 2011).

                                       Jurisdiction

3.    This Court has federal question jurisdiction under the Fair Debt Collection

      Practices Act, 15 U.S.C. 1692k(d) and 28 U.S.C. 1331 and 1337.

                                         Parties

4.    Abigal Hurt and Shuan Hurt (herein referred to as “Plaintiffs”) are citizens of the

      State of Michigan and are “consumers” as defined in the Fair Debt Collections

      Practices. 15 U.S.C. 1692a

5.    Ingber & Winters PC (herein referred to as “Defendant”) is domestic professional

      service corporation with its principal place of business residing in Southfield,

      Michigan. Defendant’s law firm is primarily engaged in the business of debt

      collection as well as the practice of law in the State of Michigan, and is a debt




                                             2
      Case 2:20-cv-11515-DPH-EAS ECF No. 1 filed 06/10/20         PageID.3    Page 3 of 8




       collector as defined under the FDCPA. Id.; See also Heintz v. Jenkins, 514 U.S.

       291, 299 (1995).

6.     Defendant is domestic professional corporation in the State of Michigan that uses

       in interstate communications of fax, mail, or phone to collect debts from

       consumers.

7.     Defendant is a collection law firm that employees one or more attorneys admitted

       to practice in the State of Michigan.

8.     Defendant’s principle business purpose is to collect debts on behalf of their

       clients.

9.     Defendant is a domestic professional services corporation engaged in the

       business of debt collection as well as the practice of law in the State of Michigan,

       and is a debt collector as defined under the FDCPA. See Heintz v. Jenkins, 514

       U.S. 291, 299 (1995). Defendant is a "debt collector" as the term is defined and/or

       used in the FDCPA. Defendant is a "regulated person" as the term is defined

       and/or used in the MCPA.

10.    Defendant is a debt collector as defined under the FDCPA, and a “collection

       agency” or “regulated person” the Michigan Collection Practices Act ("MCPA"),

       at MCL 445.251.




                                               3
       Case 2:20-cv-11515-DPH-EAS ECF No. 1 filed 06/10/20            PageID.4    Page 4 of 8




                                                  Venue

      11.      Venue is proper in the Eastern District of Michigan, where defendant engage

               in systematic and continuous business in the State of Michigan.

      12.      This court has federal question jurisdiction under the Fair Debt Collection

               Practices Act, 15 U.S.C. 1692k(d), and 28 U.S.C. 1331.

                                        General Allegations

13.         The original debt incurred from arose from a transaction which was primarily for

            family, personal or household purposes and which meets the definition of a

            “debt” under 15 U.S.C. § 1692a(5).

14.         Plaintiffs entered into a one-year residential lease in 2008, the term of the lease

            expired on or about November of 2009.

15.         Plaintiffs’ residential lease turned into a periodic tenancy in November 2009 and

            continued to reside at the home as tenants until September of 2016.

16.         Nearly a decade after signing the original lease, Plaintiffs were served with a

            collection complaint claiming money owed from the original lease signed in

            November of 2008.

17.         The original debt that the Defendant sought to collect was from the period of

            11/1/2009 to 12/31/2013, was time barred as of December 31, 2019 respectively.

18.         Defendant’s attempt to collect this debt years after the statute of limitations had

            expired constitutes a violation of 15 U.S.C. 1692(e) & (f).


                                                   4
      Case 2:20-cv-11515-DPH-EAS ECF No. 1 filed 06/10/20         PageID.5    Page 5 of 8




                         COUNT I: VIOLATION OF THE FDCPA

19.    Plaintiff incorporates by reference all paragraphs of this Complaint as though

       fully stated herein.

20.    Defendants violated 15 U.S.C. 1692e(2), (5), (10) by taking action that was not

       legally permitted (attempting to collect a debt that was stale and past its’

       applicable statute of limitations) and making false representations and utilizing

       deceptive means in an attempt to collect a debt.

21.    Defendant violated 15 U.S.C. 1692e(2), (5), (10) because they made false

       representations and utilized deceptive means in an attempt to collect a debt by

       representing to the Plaintiffs that the debt was not barred by the applicable statute

       of limitations.

22.    Defendants attempted to collect a debt premised upon a contract that expired in

       November of 2009, filing the collection action claiming portions of money

       damages that were uncollectable violated 15 U.S.C. 1692f(1) prohibition against

       using ‘unfair or unconscionable’ means to collect the debt.

23.    As a result of the acts of Defendant, Plaintiffs suffered distress, anger,

       humiliation, stress, and strain with family. As a result of each and every

       Defendant's violations of the FDCPA, the Plaintiffs are entitled to actual

       damages, statutory damages in an amount up to $1,000.00 pursuant to 15 U.S.C.




                                               5
 Case 2:20-cv-11515-DPH-EAS ECF No. 1 filed 06/10/20              PageID.6    Page 6 of 8




      1692k(a)(2)(A); and reasonable attorney's fees and costs pursuant to 15 U.S.C.

      1692k(a)(3) from each and every Defendant herein.

                                REQUEST FOR RELIEF

Accordingly, Plaintiffs respectfully request that the Court:

                   i. Award actual damages;

                  ii. Award statutory damages;

                  iii. Award statutory costs and attorney fees; and

                  iv. Provide for all proper relief.



                               COUNT II.
           VIOLATIONS OF MICHIGAN COLLECTION PRACTICES ACT


24.      Plaintiff repeats and re-alleges all prior paragraphs as if fully set forth herein.

25.      Ingber & Winters PC engaged in this activity directed at the Plaintiffs

         knowing or should have known that the amount claimed owed is

         unenforceable in a court of law.

26.      Defendant is a "Regulated Person" as that term is defined in the Michigan

         Collection Practices Act ("MCPA"), at MCL 445.251.

27.      By their conduct directed at the Plaintiffs, Ingber & Winters PC engaged in

         violations of MCL 445.251 et seq when;




                                              6
 Case 2:20-cv-11515-DPH-EAS ECF No. 1 filed 06/10/20           PageID.7       Page 7 of 8




         a. Ingber & Winters PC initiated a debt collection lawsuit against the

               Plaintiffs asserting an amount owed when in fact the debt is not

               enforceable because it is beyond the statute of limitations;

         b. initiated this lawsuit without engaging in reasonable investigation into

               the facts of the Debt.

         c. knowingly filed this lawsuit without verification of the debt in

               violation of MCL 445.251 et seq;

         d. other actions and omissions that violate State and Federal Fair Debt

               Collection Practices statutes that may be discovered through this

               litigation.

28.   Each Defendant's foregoing acts in attempting to collect this alleged debt

      violated MCL 445.252.

29.   MCL 445.257 authorizes this Court to award the Plaintiffs damages for

      violations of MCL 445.251 et seq., including awarding attorney fees and

      costs.

30.   The Defendant’s violations of the Michigan Regulation of Collections Act

      were willful.

      WHEREFORE, for the reasons states herein, Plaintiff respectfully requests

judgment against Defendant for:

         a. Actual damages pursuant to MCL 445.257(2)


                                            7
 Case 2:20-cv-11515-DPH-EAS ECF No. 1 filed 06/10/20        PageID.8   Page 8 of 8




         b. statutory damages pursuant to MCL 445.257(2);

         c. reasonable attorney fees and costs pursuant to MCL 445.257(2);

         d. treble damages pursuant to MCL 445.257(2);

         e. a declaration that Defendants’ practices violate the MCPA;

         f. such other relief as this Court deems just and proper.




Dated: June 10, 2020

                                             Respectfully Submitted:
                                             O’Mara Law Firm PC
                                             /s/ Sean R. O’Mara (P76140)
                                             Sean R. O’Mara
                                             Attorney for Plaintiffs




                                         8
